Exhibit (a)(1)(A) 2 May 2013 THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt as to the action you should take, you are recommended to seek financial advice immediately from your stockbroker, bank manager, solicitor, accountant or other appropriate independent financial adviser who, if you are resident in Ireland, is authorised or exempted under the European Communities (Markets in Financial Instruments) Regulations (Nos 1 to 3) 2007 of Ireland (as amended), or the Investment Intermediaries Act 1995 of Ireland (as amended) or, who, if you are resident in the United Kingdom, is authorised under the Financial Services and Markets Act 2000 of the United Kingdom, or from another appropriately authorised independent financial adviser if you are resident in a territory outside Ireland or the United Kingdom. If you sell or have sold or otherwise transferred all of your Elan Stock, please immediately send this document and the accompanying Acceptance Documents (other than any personalised Form of Acceptance) to the purchaser or transferee or to the stockbroker, bank or other agent through whom the sale or transfer was effected, for onward transmission to the purchaser or transferee. However, these documents should not be forwarded or transmitted in, into or from any jurisdiction in which such act would constitute a violation of the relevant laws in such jurisdiction. If you have sold or otherwise transferred only part of your holding of Elan Stock, you should retain these documents and consult your stockbroker, bank or other agent through whom the sale or transfer was effected. This document should be read in conjunction with the accompanying Acceptance Documents. Appendix V contains the definitions of certain terms used in this document and in the Acceptance Documents. CASH OFFER by ECHO PHARMA ACQUISITION LIMITED for ELAN CORPORATION, PLC The distribution of this document and the accompanying Acceptance Documents in, into, or from, certain jurisdictions other than Ireland, the United Kingdom and the United States may be restricted or affected by the laws of those jurisdictions. Accordingly, copies of this document and the accompanying Acceptance Documents are not being, and must not be, mailed or otherwise forwarded, distributed or sent in, into, or from any such jurisdiction. Persons who receive this document and the accompanying Acceptance Documents (including without limitation nominees, trustees and custodians) and are subject to the laws of any jurisdiction other than Ireland, the United Kingdom or the United States, or who are not resident in Ireland, the United Kingdom or the United States, will need to inform themselves about, and observe any applicable restrictions or requirements. Any failure to do so may constitute a violation of the securities laws of any such jurisdiction. The procedure for acceptance of the Offer is set out on pages 11 to 13 of this document (Action to be taken to accept the Offer) , in Parts C, D, and E of Appendix I and in the accompanying Acceptance Documents. J.P. Morgan, together with its affiliate J.P. Morgan Cazenove (which is authorised and regulated by the Financial Conduct Authority in the United Kingdom), is acting exclusively for Echo Pharma Acquisition Limited ( Royalty Pharma ) and RP Management, LLC ( RP Management ) in connection with the Offer and for no one else, and is not, and will not be, responsible to anyone other than Royalty Pharma and RP Management for providing the protections afforded to clients of J.P. Morgan or its affiliates, or for providing advice in relation to the Offer or any other matters referred to in this document. BofA Merrill Lynch, together with its affiliate Merrill Lynch International (which is authorised and regulated by the Financial Conduct Authority in the United Kingdom), is acting exclusively for Royalty Pharma and RP Management in connection with the Offer and for no one else, and is not, and will not be, responsible to anyone other than Royalty Pharma and RP Management for providing the protections afforded to clients of BofA Merrill Lynch or its affiliates or for providing advice in relation to the Offer or any other matters referred to in this document. Groton Partners is acting exclusively for Royalty Pharma and RP Management in connection with the Offer and for no one else, and is not, and will not be, responsible to anyone other than Royalty Pharma and RP Management for providing the protections afforded to its clients or for providing advice in relation to the Offer or any other matters referred to in this document. The Offer has not been approved or disapproved by the US Securities Exchange Commission (SEC) or any securities commission of any state of the United States, nor has the SEC or any state securities commission passed any determination upon the fairness or merits of the Offer or upon the accuracy or adequacy of the information contained in this document. Any representation to the contrary is unlawful. Frequently asked questions The following are some of the questions you, as a holder of Elan Shares and/or holder of Elan ADSs, may have and answers to those questions. You are advised to read carefully the remainder of this document and all of the Appendices referred to herein, plus the accompanying Form of Acceptance (in relation to Elan Shares) or Letter of Transmittal (in relation to Elan ADSs). 1. Who is making the Offer? The Offer is being made by Echo Pharma Acquisition Limited (Royalty Pharma), a private limited company incorporated under the laws of Ireland with registration number 525315, having its registered office at 70 Sir John Rogersons Quay, Dublin 2, Ireland. Royalty Pharma has been newly incorporated under the laws of Ireland and established specifically for the purpose of making the Offer. Further details in relation to the shareholding structure of Royalty Pharma and the financing of the Offer are described in paragraphs 2 (Directors and company information)
